                       Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 1 of 8


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ STATEMENT
               21                   v.                              REGARDING CASE MANAGEMENT
                                                                    ISSUES
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                               PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                             MANAGEMENT ISSUES
                        Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 2 of 8


                   1          During the Case Management Conference (“CMC”) yesterday, the Court and the parties

                   2   discussed a number of related issues including the incomplete and non-compliant production of the

                   3   Administrative Record (“AR”), the possible production and in camera review of the Office of

                   4   Inspector General (“OIG”) Documents (“OIG Documents”) in the immediate term, and a possible

                   5   extension of the Temporary Restraining Order (“TRO”). Last night, the parties made several

                   6   filings on those same topics.

                   7          Solely for ease of reference, and for the Court’s consideration, Plaintiffs thought it might

                   8   be efficient to propose a consolidated way forward in advance of today’s hearing. Plaintiffs do not

                   9   presume to decide the appropriate course for the Court, but merely to provide some suggestions

               10      that may be easier to digest in writing than during the hearing itself. Plaintiffs will also be

               11      prepared to address the issues raised in the Court’s just filed Order re: Document Production. Dkt.

               12      128.

               13             For the limited purpose set forth above, Plaintiffs propose the following:

               14             1.      The Court orders production of the OIG Documents today. At the time of

               15      production, Defendants shall file a declaration from a knowledgeable source attesting to the

               16      following: (1) whether the production included materials from the Secretary and his subordinates,

               17      in addition to the Census Bureau; (2) what time frame was searched for these documents; (3) what

               18      custodians were searched; (4) whether the Department complied fully with the scope of the

               19      production request; (5) the exact date on which the documents were produced to OIG; (6) whether

               20      any portion of the production to OIG is still outstanding; and (7) how many documents were

               21      produced. This attestation will help Plaintiffs understand the size and scope of the OIG

               22      Documents vis-à-vis the complete administrative record.

               23             2.      As previously ordered by the Court, Plaintiffs will file their PI Reply brief on

               24      September 15, 2020 (today). Dkt. 96 at 21. Plaintiffs are prepared to file the reply brief now, and

               25      will do so during today’s hearing with the Court’s permission.

               26             3.      Defendants must ultimately produce the complete AR, and should continue efforts

               27      to compile the AR expeditiously as the Court previously ordered. As stated in the September 12,

               28      2020 Order to Produce the AR (Dkt. 96, at 22), the Court “will consult with the parties on a
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       1              PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                                    MANAGEMENT ISSUES
                        Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 3 of 8


                   1   schedule for production of the complete administrative record after the Court’s ruling on Plaintiffs’

                   2   motion for preliminary injunction.” If Defendants continue to compile the AR, and produce the

                   3   OIG Documents today, the Court will remove the September 16 deadline for production of the

                   4   Fontenot Documents from the calendar. If the OIG Documents production appears deficient or

                   5   incomplete based on the attestation required above, the Court will revisit the AR production

                   6   deadlines and Defendants’ violation of the Court’s Order to Produce the AR.

                   7          4.      Upon production of the OIG Documents, the Court will “treat all such documents as

                   8   privileged and conduct in camera review.” Order Re: Production of Inspector General Document

                   9   Production (“OIG Order”) (Dkt. 119) at 3. “If the Court determines a document is not privileged,

               10      Defendants shall have an opportunity to object to the Court’s determination,” but shall be required

               11      to do so expeditiously. Id. Any documents that the Court determines are not privileged will be

               12      produced to Plaintiffs if and when such objections are overruled.

               13             5.      Within two days after such production and review is complete, and the non-

               14      privileged documents have been produced to Plaintiffs, the parties shall file simultaneous briefs of

               15      not more than five pages addressing the OIG Documents portion of the AR.

               16             6.      Within two days following receipt of the supplemental briefs, the Court will hold a

               17      hearing on Plaintiffs’ Motion for Preliminary Injunction (Dkt. 36). The Court will set the hearing

               18      date and time as soon as the privilege review is complete, but anticipates holding it on Monday,

               19      September 21. The Court will “issue a ruling very promptly” after the hearing. September 14,

               20      2020 CMC Transcript at 62:19; Order re: Briefing and Deadline for Production (Dkt. 101) at 2.

               21             7.      To provide the Court sufficient time to review the OIG Documents in camera, for

               22      Defendants to object to any production of non-privileged material, for the parties to file

               23      supplemental briefs, for the Court to hold a hearing on the PI motion, and for the Court to issue a

               24      ruling promptly thereafter, the Court will extend the TRO for “good cause” for one week, until

               25      September 24, 2020.

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2              PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                                   MANAGEMENT ISSUES
                        Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 4 of 8


                   1   Dated: September 15, 2020              LATHAM & WATKINS LLP

                   2                                          By: /s/ Melissa Arbus Sherry
                                                                 Melissa Arbus Sherry
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: September 15, 2020              By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          3              PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                       MANAGEMENT ISSUES
                       Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 5 of 8


                   1                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   2                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   3                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                             RIGHTS UNDER LAW
                   5                                         1500 K Street NW, Suite 900
                                                             Washington, DC 20005
                   6                                         Telephone: 202.662.8600
                                                             Facsimile: 202.783.0857
                   7
                                                             Attorneys for Plaintiffs National Urban League;
                   8                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
                   9                                         Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
               10                                            NAACP; and Navajo Nation
               11
                                                             Wendy R. Weiser (admitted pro hac vice)
               12                                            weiserw@brennan.law.nyu.edu
                                                             Thomas P. Wolf (admitted pro hac vice)
               13                                            wolf@brennan.law.nyu.edu
                                                             Kelly M. Percival (admitted pro hac vice)
               14                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               15                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               16                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               17

               18                                            Attorneys for Plaintiffs National Urban League;
                                                             City of San Jose, California; Harris County,
               19                                            Texas; League of Women Voters; King County,
                                                             Washington; Black Alliance for Just
               20                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               21
                                                             Mark Rosenbaum (Bar No. 59940)
               22                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               23                                            610 South Ardmore Avenue
               24                                            Los Angeles, California 90005
                                                             Telephone: 213.385.2977
               25                                            Facsimile: 213.385.9089

               26                                            Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                         4               PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                       MANAGEMENT ISSUES
                        Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 6 of 8


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 15, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 15, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5               PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                        MANAGEMENT ISSUES
                        Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 7 of 8


                   1   Dated: September 15, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (admitted pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 15, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (pro hac vice pending)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6               PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                        MANAGEMENT ISSUES
                        Case 5:20-cv-05799-LHK Document 129 Filed 09/15/20 Page 8 of 8


                   1
                       Dated: September 15, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                              I, Melissa Arbus Sherry, am the ECF user whose user ID and password authorized the
               11
                       filing of this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document
               12

               13      have concurred in this filing.

               14
                       Dated: September 15, 2020                         LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Melissa Arbus Sherry
               16                                                            Melissa Arbus Sherry
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     7               PLTFS.’ STATEMENT REGARDING CASE
 SAN FRANCISCO
                                                                                                   MANAGEMENT ISSUES
